Good, J.,
dissenting.
To the writer it appears that the construction given to the will of Louis Hanson in the majority opinion is unsound. In this jurisdiction the rule is well established that, in interpreting a will, the court will endeavor to place itself in the position of the testator and ascertain, from all the provisions of the will, his intention and, if lawful, give *216effect thereto. The intent should be ascertained from a consideration of the whole will and all of its provisions, and not from any isolated or separate paragraph.
It will be conceded that the first sentence of paragraph 4 of the. will of Louis Hanson, standing alone, would be sufficient to vest in the children of Louis Hanson the title to his. real estate, subject only to the life estate of his widow, as provided in the preceding paragraph. An examination of the other provisions, however, clearly shows, to my mind, that it was the intention of the testator that his children should take the remainder only in event they survived their mother, and, if they did not survive their mother, it was as clearly his intention that the heirs of any child predeceasing their mother should take from him the share that would have otherwise gone to such child of the testator. The last sentence of said paragraph 4 is as follows: “In case of the death of any of my said children prior to the death of my said wife, the share of such one shall go to his or her heirs.” If the construction placed upon the will by the majority, opinion is sound, then the sentence would have no meaning and no effect. It will not be presumed that the testator put in this provision as a mere idle ceremony. The presumption is that he had a definite purpose in view in so doing. If, subject to the life estate of his widow, the remainder was vested in his children at his death, then he would have nothing that he could give to the heirs of any of his children who did not survive their mother. Louis Hanson doubtless fully realized that his children could not go into the possession or enjoyment of the remainder until after the death of their mother. He made provisions that would prevent the sale of the real estate until after the death of his wife. He further made provision that his executors had power to mortgage the real estate in the event that it was necessary for the proper support of his widow. If the remainder was vested in his children on his death, by what right or authority could his executors incumber the same by a mortgage? It is clear that it was the intention of the *217testator that his executors should have power to incumber the real estate for the benefit of his widow, if necessary, and this intent and purpose was laudable and lawful; yet, this provision of the will would be nugatory if the children of Louis Hanson took a vested remainder, subject only to the life estate of their mother, as held by the majority opinion. As I view it, what Louis Hanson did was to give a life estate to his widow and create a contingent remainder which, subject to any incumbrance that might be placed thereon by the executors, would go direct from the testator to either his children or to their heirs, as the case might be. A contingent remainder is created where it is uncertain whether one of two persons or classes of persons will take, and the right of the one or the other to take depends upon the happening of some event in the future. In the instant case, it was uncertain at the death of the testator whether Mrs. Harkson or her heirs would take. It would depend on the contingency whether or not she survived her mother. The event which determined this was the death of Mrs. Harkson prior to that of her mother. By the happening of that event, it made the heirs of Mrs. Harkson the devisees of Louis Hanson.
In the strict sense of the word, one spouse is ordinarily not the heir of the other. The only case where one spouse may be properly said to be an heir of the other is where the first spouse to die leaves no known kindred capable of inheriting. Under such circumstances, the surviving spouse inherits that part of decedent’s estate which would have gone to his next of kin, had he left such surviving capable of taking. The interest which the husband takes in the realty of his deceased wife is an inchoate right which is created by statute, and which is vested in him during the lifetime of the wife, but the right to the use and enjoyment of the interest so received becomes perfect only upon her death.
In my opinion, Henry W. Harkson was entitled to no part of or interest in the estate of Louis Hanson. All the share *218that would have gone to Mrs. Harkson, had she survived her mother, was vested in her children who survived her.
Note — See Wills, 40 Cyc. 1440 n. 67, 1463 n. 33, 1650 n. 81, 1666 n. 16, 1675 n. 63.